Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
A solicitud de Librotex, Inc. y la Librería y Editorial Lea, Inc. revisamos la resolución emitida por el ilustrado Tribunal Superior, que dejó sin efecto una orden de embargo de bienes contra la Autoridad de Acueductos y Alcan-tarillados (en adelante la Autoridad), por entender que el embargo en cuestión interfería con las funciones de dicha corporación pública.
Concurrimos con la opinión mayoritaria y la opinión concurrente del Juez Asociado Señor Rebollo López en cuanto determinan que la Autoridad está sujeta a los pro-cedimientos judiciales de embargo y siempre que esto no interfiera con la ejecución de sus funciones. Sin embargo, por entender que ante el foro de instancia no se presentó evidencia específica a los efectos de que el embargo solici-tado, o parte de él, interferiría con las funciones ejecutivas de la Autoridad y que el caso se debiera devolver al tribunal a quo para que reciba y dirima la prueba que se re-quiere para hacer esta determinación, disentimos.
*955I
La Regla 56.1 de Procedimiento Civil dispone que “en todo pleito antes o después de sentencia, por moción del reclamante, el tribunal podrá dictar cualquier orden provisional que sea necesaria para asegurar la efectividad de la sentencia”. 32 L.P.R.A. Ap. III. Como una de dichas medi-das provisionales, esta regla permite que se decrete el embargo de bienes y el embargo de fondos en posesión de un tercero. Éste se podrá otorgar sin la prestación de fianza cuando “se gestionare el remedio después de la sentencia”. Regla 56.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
La cuantía de dicho embargo deberá estar limitada a la cuantía reclamada en la demanda o a la cuantía dictada mediante sentencia. Es decir, se permite tan sólo el embargo de aquellos bienes del deudor que sean suficientes para responder por el monto total de la sentencia o por el monto total reclamado. Carlo v. Corte, 58 D.P.R. 889, 894-895 (1941).
Sin embargo, cuando se trate de un corporación pública, hemos determinado que los tribunales de instancia están limitados, al otorgar un embargo, por el efecto negativo que pudiese tener el embargo solicitado sobre la capacidad de la corporación pública de llevar a cabo sus funciones ejecutivas. A esos efectos, en Arraiza v. Reyes; León, Inter-ventor, 70 D.P.R. 614, 618 (1949), determinamos específi-camente que la Autoridad está “tan sujeta a procedimien-tos judiciales como en circunstancias análogas lo estaría cualquier empresa privada, siempre que no se interfiera con la ejecución de sus funciones ejecutivas”. Esta norma aplica a todas las corporaciones públicas en nuestra juris-dicción y debe aplicarse tomando en cuenta las limitacio-nes que pueda imponer el estatuto habilitador de la corpo-ración pública pertinente. Véase, por ejemplo, 22 L.P.R.A. sec. 144(c), la cual dispone que no se podrá demandar a la *956Autoridad por los daños causados por irregularidades en el agua que sirve.
La norma antes enunciada se justifica por la naturaleza de las corporaciones públicas y de los servicios que éstas ofrecen a la ciudadanía. A pesar de que éstas no son enti-dades gubernamentales exentas de los procedimientos de embargo—Stump Corp. v. Tribunal Superior, 99 D.P.R. 179 (1970)— las corporaciones públicas responden a propó-sitos de utilidad pública y los fondos con los cuales operan son fondos públicos. Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990). En consecuencia, un embargo decretado contra estas corporaciones no debe intervenir con el descargo de sus funciones, en detrimento del bienes-tar de toda la ciudadanía.
A la luz de dicha doctrina, una vez trabado el embargo por el acreedor, le corresponde demostrar a la corporación pública, por preponderancia de la prueba, que de permi-tirse la ejecución del embargo solicitado se interferiría con su capacidad para llevar a cabo sus funciones ejecutivas.
La función del Tribunal Superior —en esta controversia tan compleja— es determinar cuál es la cuantía máxima por la cual se puede permitir el embargo, sin que éste sea detrimental a la capacidad de dicha instrumentalidad de cumplir con sus funciones ejecutivas.
rH hH
Al aplicar las normas anteriores al caso ante nos, enten-demos que la Autoridad no presentó evidencia ante el Tribunal Superior que demuestre que, si se otorga el embargo concedido, éste interferiría con la capacidad de la Autori-dad para llevar a cabo sus funciones ejecutivas. Lo único que surge del expediente es simplemente una serie de ale-gaciones de la Autoridad con respecto a que, de otorgarse el embargo solicitado, no podría pagar su nómina ni cumplir compromisos previos con sus bonistas. Además, para sus-*957tentar su alegación, la Autoridad descansó en la Orden Ejecutiva del Gobernador Pedro Rosselló de 13 de septiem-bre de 1993, en la cual declara un estado de emergencia en la Autoridad y ordena a su director a llevar a cabo las ges-tiones necesarias para finalizar éste.
Contrario a lo expresado en la opinión mayoritaria, este dato no nos parece evidente. Tampoco nos parece prueba suficiente a esos efectos el hecho de que el Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Pedro Rosselló, declarara mediante Orden Ejecutiva un estado de emer-gencia en la Autoridad. El hecho de que una entidad se encuentre en medio de una crisis económica no necesaria-mente quiere decir que el desembolso de una cantidad es-pecífica de dinero le impida cumplir con sus funciones ejecutivas. Dicha determinación depende de los bienes que han de ser embargados, de la utilización que la corporación pública esté brindando o piense brindar a éstos y de la cuantía del embargo solicitado.
La doctrina aplicable a estos casos permite a los tribu-nales de instancia determinar, luego de que se le presente prueba al respecto, si el embargo solicitado interferiría con la capacidad de la corporación pública para llevar a cabo sus funciones ejecutivas. Más aún, dicho foro tiene discre-ción para decretar el embargo por una suma inferior a la solicitada, si es que dicho embargo por la cuantía total so-licitada interfiere con las funciones ejecutivas de dicha en-tidad, y para disponer cualquier otra providencia que en equidad permita al acreedor asegurar el restante de la cuantía reclamada o hacer efectivo el restante de su sentencia.
Sin el beneficio de la presentación de evidencia con res-pecto a la interferencia del embargo con las funciones eje-cutivas de la Autoridad, no podemos coincidir con las opi-niones emitidas en este caso, en cuanto intentan salvaguardar los derechos de Librotex, Inc., al obligar a los directores de la Autoridad a incluir una partida en el *958próximo presupuesto anual de dicha entidad para satisfa-cer la totalidad de la sentencia dictada en este caso.
El efecto de tal curso decisorio es que Librotex, Inc. ten-drá que esperar hasta que se determine el próximo presu-puesto de la Autoridad para lograr que se haga efectiva su sentencia. No sólo eso sino que, además, la Autoridad es-tará obligada a pagar cerca de ciento sesenta mil dólares ($160,000) adicionales por concepto de intereses legales, en detrimento de la crítica situación económica de dicha entidad.
Entendemos que es importante que se devuelva el caso al ilustrado Tribunal Superior para que, con el beneficio de las normas que hoy hemos adoptado, tenga la oportunidad de recibir la prueba correspondiente y determinar si la Au-toridad está en posición de satisfacer parte de la sentencia, sin que ello perjudique su capacidad para realizar sus fun-ciones ejecutivas o si, por el contrario, realmente cualquier desembolso interferiría con dicha funciones.
Por los fundamentos expuestos, revocaría la resolución del Tribunal Superior que dejó sin efecto la orden de embargo emitida en contra de la Autoridad y devolvería el caso para que dicho foro celebre una vista evidenciaría para determinar si en realidad el embargo solicitado o parte de éste interferiría con la capacidad de la Autoridad de realizar sus funciones ejecutivas.